F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 2 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    VIRGINIA KNAPP,

                Plaintiff-Appellant,

    v.                                                   No. 02-5150
                                                   (D.C. No. 01-CV-435-M)
    JO ANNE B. BARNHART,                                 (N.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , HENRY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Virginia Knapp appeals from an order of the district court

affirming the Commissioner’s determination to terminate her prior award of

Social Security disability benefits. 1 We affirm.

      We review the Commissioner’s decision to terminate benefits to determine

whether substantial evidence supports the decision and whether correct legal

standards were applied. Glenn v. Shalala, 21 F.3d 983, 984 (10th Cir. 1994).

“We examine the record as a whole, including whatever in the record fairly

detracts from the weight of the [Commissioner’s] decision and, on that basis,

determine if the substantiality of the evidence test has been met.” Id. (quotation

omitted).

      An eight-part sequential evaluation process is used in termination reviews.

See 20 C.F.R. § 404.1594(f)(1) through (8). The Commissioner bears the burden

of showing medical improvement by establishing that the claimant’s medical

condition has improved, the improvement is related to the claimant’s ability to

work, and the claimant is currently able to engage in substantial gainful activity.

Glenn , 21 F.3d at 987 (citing regulations). In deciding whether to terminate




1
       After a claimant has been awarded disability benefits, the Commissioner is
required to review the case periodically to determine whether there has been any
medical improvement in the claimant’s condition and whether that improvement
affects the claimant’s ability to work. 20 C.F.R. § 404.1594(a).

                                         -2-
benefits, a claimant’s impairments are considered together.   See 20 C.F.R.

§ 404.1594 (d).

       Ms. Knapp was originally found to be disabled as of May 2, 1988, due to

bipolar disorder and substance abuse. The administrative law judge (ALJ)

determined her disability ceased as of   September 1, 1998, as she could return to

her past work as an office helper and file clerk and could perform other jobs

identified by the vocational expert.

       On appeal, Ms. Knapp concedes she no longer suffers from substance

abuse. However, she argues s he has not improved sufficiently so that she can

return to work. She states that s he suffers from the most severe form of Bipolar

Disorder. She maintains that she has trouble meeting her basic needs, has no

energy, needs help with weekly shopping, can only drive locally, cannot

concentrate and has auditory hallucinations. She argues that she can function

only sporadically. Ms. Knapp also maintains that the ALJ did not properly

evaluate the opinion of her treating physician.

       The record does not support Ms. Knapp’s contentions. Although she had

a history of numerous hospitalizations for psychotic episodes, depression and

hallucinations at the time she was determined to be disabled, from 1989 on she

was reported to be doing well on medications. She dealt well with family




                                           -3-
stressors. She reported no hallucinations until October 1998, after she had been

notified that her benefits might be terminated.

       In December 1998, an evaluator concluded she could adapt to a work

situation and her condition was well controlled with medications. Ms. Knapp’s

counselor conducted a mental status exam in July 1999, ten months after the date

it was determined her disability ceased, in which she noted that d   isruptions in

Ms. Knapp’s routine caused her to become stressed and confused. She reported

that Ms. Knapp had marked limitations in her ability to concentrate, perform

activities within a schedule, sustain an ordinary routine without supervision, work

with others without being distracted by them, and make simple work-related

decisions. She stated that Ms. Knapp was severely limited in her ability to

complete a normal workday without interruptions from psychologically-based

symptoms and in her ability to get along with coworkers. She concluded that

Ms. Knapp “probably could not consistently and independently carry out

instructions of any simplicity or complexity,” as she was only in partial remission.

Aplt. App., Vol. 2 at 343.

       While this report and a residual functional ability form completed in

September 2000, would indicate that Ms. Knapp’s disability was continuing, the

medical records do not support these reports. The medical records through

February 2001, show that Ms. Knapp demonstrated no unusual psychological


                                            -4-
symptoms and was having no hallucinations. She was doing well on her

medications and was able to work through family stressors without any             severe

exacerbation of her psychological symptoms.       2
                                                      See, e.g., id. at 354-96.

       Opinions of treating physicians should receive controlling weight when

they are well-supported by medically acceptable clinical and laboratory

techniques and are not inconsistent with the other substantial evidence in the

record. Castellano v. Sec’y of Health & Human Servs.           , 26 F.3d 1027, 1029

(10th Cir. 19 94) . The ALJ may resolve conflicting medical opinions.             Eggleston

v. Bowen , 851 F.2d 1244, 1246-47 (10th Cir. 1988). Further, the ultimate

decision of whether a claimant is disabled is reserved to the ALJ.         See Castellano ,

26 F.3d at 1029.   The ALJ properly rejected the opinions expressed in the mental

status exam and the   residual functional ability form as they were not supported by

the record.

       The judgment is AFFIRMED.

                                                          Entered for the Court



                                                          Mary Beck Briscoe
                                                          Circuit Judge



2
       Ms. Knapp threatened to hospitalize herself when she was experiencing
additional stress with her pregnant daughter. However, her therapists did not
determine that she needed hospitalization and she coped with the situation.

                                            -5-